AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case:(Modified)

Page 1 of] -

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America
Vv.

Oscar Jovanny Merlin-Lambarena

REGISTRATION NO. 64854298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-24240

 

Brian J. White

Defendant's Attorney

 

 

OCT 24 2019

CLERK, 8.5. DISTRICT COURT

 

L] was found guilty to count(s)
after a plea of not guilty.

SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section. _ Nature of Offense
8:1325 ILLEGAL ENTRY (Misdemeanor)

[ The defendant has been found not guilty on count(s)

Count Number(s)
1 .

 

[J Count(s)

dismissed on the motion of the United States.

 

IMPRISONMENT
‘The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:

CO TIME SERVED Le

x! Assessment: $10 WAIVED Fine: WAIVED

CD C ) .

 

days

 

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
. the defendant’s possession at the time of arrest upon their deportation or removal.
[1 Court recommends defendant be deported/removed with relative, charged in case

 

 

 

IT 1S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Received OD
DUSM

Clerk’s Office Copy

Thursday, October 24, 2019
Date of Imposition of Sentence

Mle dos

HON, (ORABLE JOHN L/ WEINBERG
ONES STATES MAGISTRATE JUDGE

3:19-mj-24240

 

een

 

 

 
